While under some circumstances a glass door exit may be constructed or maintained in a manner so as to constitute negligence (see Shannon v. Broadway & 41st St. Corp., 272 App. Div. 1029, affd. 298 N. Y. 589), in the instant case there was a complete absence of proof of negligence on the part of the defendant. There was no evidence offered to show faulty construction or improper maintenance. Consequently a direction of a verdict for the defendant was warranted (see Cooper v. Scharf, 11 A D 2d 101). Concur — Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.